IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Andrew Fullman,                       :
                 Appellant            :
                                      :
           v.                         :
                                      :       No. 765 C.D. 2021
Bureau of Administrative Adjudication :       Submitted: August 12, 2022



BEFORE:      HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge
             HONORABLE STACY WALLACE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                       FILED: October 18, 2022


             Andrew Fullman (Fullman), pro se, appeals from an order of the Court
of Common Pleas of Philadelphia (trial court). The trial court denied Fullman’s
motion for reconsideration of its order dismissing Fullman’s appeal of a parking
ticket adjudication by the City of Philadelphia Bureau of Administrative
Adjudication (Bureau). Upon review, we quash the appeal, as it was filed from an
order that is not reviewable.
             In September 2020, the Bureau issued a written determination
upholding a parking ticket received by Fullman. In October 2020, Fullman appealed
that determination to the trial court. Ultimately, in June 2021, the trial court
dismissed Fullman’s appeal for failure to prosecute after he failed to file a brief or
otherwise comply with the trial court’s scheduling order. Fullman filed a motion for
reconsideration, which the trial court denied. He then appealed to this Court from
the denial of reconsideration. However, he did not appeal from the trial court’s
underlying order dismissing his appeal from the Bureau’s determination.
               After filing his notice of appeal in this Court, Fullman filed a petition
for a preliminary injunction essentially seeking a stay while his appeal was pending.
By order dated October 25, 2021, this Court denied the petition because Fullman had
not demonstrated that he first sought relief in the trial court as required by Rule
1732(a) of the Pennsylvania Rules of Appellate Procedure.1 Fullman v. Bureau of
Admin. Adjudication (Pa. Cmwlth., No. 765 C.D. 2021, filed Oct. 25, 2021), per
curiam Order. In that order, this Court also expressly instructed:
               Additionally, the parties are directed to address the
               appealability of the trial court’s June 28, 2021 denial of
               [Fullman’s] motion for reconsideration in their principal
               briefs on the merits or in an appropriate motion. See Kohr
               v. Lower Windsor Twp. Bd. of Supervisors, 910 A.2d 152,
               161 n.16 (Pa. Cmwlth. 2006) (a trial court’s denial of a
               request for reconsideration of a final order is not
               reviewable on appeal[).]

Id.
               Fullman filed an application for reconsideration of this Court’s order,
apparently asserting that he had first sought a stay in the trial court as required by
Rule 1732(a). By memorandum and order dated December 13, 2021, this Court
denied the application because the stay Fullman had requested in the trial court did
not relate to the order that was on appeal to this Court, i.e., the trial court’s order
denying reconsideration. Fullman v. Bureau of Admin. Adjudication (Pa. Cmwlth.,
No. 765 C.D. 2021, filed Dec. 13, 2021), per curiam Memorandum and Order. This
Court then observed:

       1
           “Application for a stay of an order of a trial court pending appeal, or for approval of or
modification of the terms of any supersedeas . . . must ordinarily be made in the first instance to
the trial court . . . .” Pa.R.A.P. 1732(a).
                                                 2
              Further, even if [Fullman] had complied with Pa.R.A.P.
              1732(a), [he] fails to address the initial issue that must be
              addressed in this case, in that he fails to explain how his
              appeal of the trial court’s June 28, 2021 denial of the
              motion for reconsideration is properly before this Court.
              See Kohr v. Lower Windsor Twp. Bd. of Supervisors, 910
              A.2d 152, 161 n.16 (Pa. Cmwlth. 2006) (a trial court’s
              denial of a request for reconsideration of a final order is
              not reviewable on appeal[).]

Id.
              Fullman subsequently filed his appellate brief. He did not address the
reviewability of the trial court’s order denying reconsideration.
              This Court has repeatedly explained that we cannot review an order
denying reconsideration of a common pleas court’s final order. As we stated in
Thorn v. Newman, 538 A.2d 105 (Pa. Cmwlth. 1988), “‘Pennsylvania case law is
absolutely clear that the refusal of a trial court to reconsider . . . a final decree is not
reviewable on appeal.’” Id. at 108 (quoting Provident Nat’l Bank v. Rooklin, 378
A.2d 893, 897 (Pa. Super. 1977); and then citing Boden v. Thompkins, 452 A.2d 833
(Pa. Super. 1982)). We have continued to adhere to that rule in subsequent cases.
See, e.g., Commonwealth v. Rachau, 670 A.2d 731, 734 n.8 (Pa. Cmwlth. 1996);
City of Phila. v. Frempong, 865 A.2d 314, 318-19 (Pa. Cmwlth. 2005); Kohr v.
Lower Windsor Twp. Bd. of Supervisors, 910 A.2d 152, 161-62 & n.16 (Pa. Cmwlth.
2006).
              Here, Fullman has appealed from an order denying reconsideration of
a final order of the trial court. The law is clear that such an order is not reviewable
on appeal.
              Moreover, as set forth above, this Court twice placed Fullman on notice
that his appeal from the trial court’s order denying reconsideration appeared to be
nonreviewable. We specifically directed Fullman to address that apparent non-

                                             3
reviewability in his brief before this Court. Despite that directive and a reminder in
our subsequent memorandum and order, Fullman did not even mention the issue of
reviewability in his brief. Thus, he has failed to point to any facts or legal principle
that would allow this Court to review this appeal.
             Accordingly, the appeal must be quashed because it was taken from a
nonreviewable order.



                                        __________________________________
                                        CHRISTINE FIZZANO CANNON, Judge




                                           4
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Andrew Fullman,                       :
                 Appellant            :
                                      :
           v.                         :
                                      :    No. 765 C.D. 2021
Bureau of Administrative Adjudication :



                                   ORDER


            AND NOW, this 18th day of October, 2022, the appeal of Andrew
Fullman from the June 28, 2021 order of the Court of Common Pleas of Philadelphia
County is QUASHED.



                                     __________________________________
                                     CHRISTINE FIZZANO CANNON, Judge